Citation Nr: 1434795	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-37 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for paralysis and cramping of the bilateral upper and lower extremities, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977 with subsequent service in the Army National Guard, to include a period of inactive duty for training in September 1979.  He was a member of the Coast Guard Reserve from June 1987 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A notice of disagreement was received in June 2007, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the September 2009 statement of the case and an October 2009 duty to assist letter in this case have raised the possibility that this claim has already been subject to prior, final denials in rating decisions dated in April 1995 and July 1997.  In such case, this claim would require the submission of new and material evidence to reopen the claim and adjudicate it on the merits.  However, in light of the fact that neither of the prior rating decisions expressly listed impairment of the extremities as a separate issue on appeal, the Board will not require the submission of new and material evidence.  The Board notes that the Veteran is not prejudiced by the Board's characterization of this issue, and the Board will proceed to consider this claim on the merits.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDING OF FACT

Paralysis and cramping of the bilateral upper and lower extremities has not been attributed to a diagnosis that is related to service or to a service-connected disability.


CONCLUSION OF LAW

A disability manifested by paralysis and cramping of the bilateral upper and lower extremities was not incurred in active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an October 2009 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter included notice on how to establish service connection on a secondary basis and further advised the Veteran as to the types of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that this notice letter was not issued prior to the initial adjudication of the Veteran's claim in May 2007.  The Veteran's claim, however, was readjudicated following the issuance of this notice, most recently in a June 2012 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and private medical records.  

VA also arranged for the Veteran to undergo a VA examination in April 2012.  The Board finds that the resulting opinion and May 2012 addendum are adequate for the purpose of determining the claim decided herein.  This report reflects that the examiner reviewed the claims folder, elicited from the Veteran his history of complaints and symptoms, and provided clinical findings detailing the results of physical examination.  For these reasons, the Board concludes that the April 2012 VA examination report and May 2012 addendum in this case provide an adequate basis for a decision.

The Veteran was also provided an opportunity to set forth his contentions during the June 2011 Board hearing.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In regard to the first duty, during the hearing, the Veterans Law Judge enumerated the issue on appeal.  In regard to the second duty, the Veterans Law Judge suggested the types of evidence that would be helpful for substantiating the Veteran's claim, specifically noting that the elements of his claim that had not been substantiated and suggesting evidence that would be helpful in establishing those elements.  The obligations under 38 C.F.R. 3.103(c)(2) were thus met and, even if not met, there is no prejudice to the Veteran as VA has made attempts to assist the Veteran in getting the type of evidence necessary to support his claim. 

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

In the case at hand, the Veteran has claimed entitlement to service connection for paralysis and cramping of the bilateral upper and lower extremities as secondary to service-connected residuals of a fracture of the second cervical vertebra with degenerative changes and severe limitation of motion.  As reflected in a November 1979 "Statement of Medical Examination and Duty Status," the cervical spine fracture occurred in the line of duty in September 1979 while the Veteran was on inactive duty training.  

The Veteran's service treatment records contain active duty, National Guard, and Reserve examination reports dated in March 1972, May 1974, February 1977, January 1987, and August 1991.  These records reflect that the Veteran was examined and his upper and lower extremities were found to be clinically normal, as were his neurologic and psychiatric examinations.  On medical history reports dated in March 1972, May 1974, and January 1987, the Veteran expressly denied any history of, or current, cramps in his legs, lameness, neuritis, depression or excessive worry, or nervous trouble of any sort.

While he expressly denied past or current paralysis on the March 1972 and January 1987 medical history reports, he neither endorsed nor denied past or current paralysis on his May 1974 medical history report (which he filled out more than five years prior to the September 1979 neck injury.)

Service treatment records reflect that the Veteran sought treatment for muscle pain in the left upper arm that was incurred secondary to exercise and for right shoulder muscle strain in May 1973.  He also sought treatment for a muscle strain in the right leg in October 1973.  Records generated in connection with the Veteran's September 1979 motorcycle accident note head and neck pain, but he did not complain of upper or lower extremity symptomatology.  

He neither complained of, nor sought treatment for, symptoms of cramping or paralysis in his upper or lower extremities, or for psychiatric symptoms, during service.  

Review of the claims file reflects that the Veteran contends he began experiencing his upper and lower extremity symptoms in the early 1980s.  He provided a detailed timeline and descriptions of his symptoms at his June 2011 Board hearing.

At this hearing, the Veteran testified that his symptoms began in the early 1980s.  He reported that, at that time, he was working for the government and was in the military Reserves.  He reported that "it would seem that the only time ... my injury would flare up and cause cramping and paralysis was if I was doing something out of the ordinary on my days off."  He reported that, when he was younger, his symptoms were intermittent, but they have become constant.  He reported that he does not get these symptoms when he is not working because, when he is working, he is exercising his muscles, drinking water and a little caffeine, and eating plenty of carbohydrates.  When he is not working, he reported, everything tightens up and he feels as if his muscles are "almost in a paralysis state" and he will experience "electrical shocks."  He reported that these episodes currently happen approximately once per month.  

An August 1985 report of a VA examination conducted in connection with a cervical spine claim reflects that the Veteran denied any trouble with the shoulders, arms, or hands.  

The earliest evidence of pertinent symptomatology appears in an August 1991 VA medical record noting that the Veteran was "[complaining of] difficulty using his [right] arm & leg which began suddenly today."  He denied any pain in his arm and any sensory changes.  He reported a history of C2 fracture that was treated with a halo, and a history of a head injury that caused right-sided weakness that resolved after five days.  Following sensory examination, an impression of "inconsistent findings in C5-T1, which appear to be improving[,] possible nerve root compression," was noted.  Numerous records beginning in October 1993 reflect that the Veteran sought treatment for complaints of right arm and leg numbness and weakness.  

A July 1994 VA medical record notes that the Veteran has an approximately ten-year history of right sided myalgias and proximal weakness, but "[h]e now has for the first time bilateral weakness."  Subsequent VA medical records reflect that the Veteran has sought treatment for these complaints on numerous occasions but that no organic etiology was found for his symptoms.  For example, the "assessment" section of a May 1997 VA neurology notes that the Veteran had a "[n]ormal neurologic examination" and a "[r]ecurrence [of] episodes of what are probably hysteria or conversion reaction.  No evidence of a current cord problem."  

A July 1996 VA posttraumatic stress disorder (PTSD) examination report notes that "if there is no organic explanation for these episodes of paralysis one could postulate that the patient has some conversion like symptoms or disorder.  However, this symptom is intricately related to problems that seem to be present within the marriage."  [capitalization omitted]

A September 2001 VA neurology consultation assesses "[e]pisodic diffuse weakness dating back at least ten years, with no evidence of underlying organic neurologic disease."  The discussion notes that "[t]his is not periodic hypokalemic paralysis.  There is no evidence of seizure disorder or transient ischemic central nervous system disease.  There is no suspicion of demyelinating multiple sclerosis-like plaquing disease."  There was also no suspicion of "secondary gain or malingering."  

Also of record are numerous November 2001 lay statements from the Veteran's family describing having witnessed the Veteran's episodes of paralysis.  Some of these letters note a 20-years history of having witnessed these episodes, while others note a shorter history of having witnessed these symptoms.

An April 2009 private medical record notes that an MRI of the cervical spine was performed.  It revealed no significant abnormalities, as well as "wear & tear changes, but not findings to adequately explain new symptoms."  In an April 2009 letter, this doctor noted that the Veteran "has significant degenerative, wear and tear, changes in discs and joints below that in the neck which produce at least a moderate narrowing of the spinal canal."  He opined that, "[a]lthough no destructive process involving the spinal cord itself is present, your symptoms of alternating weakness of one side of the body or the other after sleeping in awkward positions presumably represents a mechanical effect on the spinal cord or its vasculature by the changes visualized, all presumably related to the trauma of 30 years ago."  

The Veteran underwent a VA neurological disorders examination in August 2009.  The resulting examination report is based on review of the claims file and interview and examination of the Veteran.  The examiner did not render a diagnosis, instead opining that the Veteran's episodes of weakness are less likely than not related to his cervical spine injury, especially since there have been two episodes associated with metabolic abnormalities (low potassium and mildly elevated serum creatine kinase levels) that can cause transient weakness.  The examiner also noted that the Veteran reported he does not have symptoms of myelopathy during the weakness and has no sphincter difficulties or sensory complaints.  

An August 2011 VA medical record notes that the Veteran has a history of periodic sudden paralysis.  This occurs three to four times per year and has been happening for more than ten years.  The Veteran reported having severe weakness lasting an hour, and less severe weakness lasting three to four days.  He was seen in the emergency room for these symptoms once and was found to have a potassium deficiency.  It was noted that there are "[s]ome thoughts of conversion [disorder] vs functional paralysis."  

The Veteran underwent VA examination in connection with this claim in April 2012.  Following interview and examination of the Veteran and review of his VA medical records, the examiner diagnosed "[e]pisodic weakness involving variable distribution of unclear etiology, less than likely related to cervical spine injury and very unlikely neurological in origin," and "neck spasms, musculoskeletal, and not directly due to cervical spine injury in service."  The examiner noted that the Veteran had reported a history of a C2 fracture and recurrent episodes of extremity weakness that have varied in their distribution since 1985.  He noted that his examination of the Veteran was "completely normal," and that there was no evidence of myelopathy or residual weakness.  He noted there is no history of or current evidence for cranial nerve or peripheral nerve abnormalities.  The examiner noted that these episodes involve just the left or right side, or just the upper or lower extremities, and thus are not neuroanatomically consistent or attributable to a reasonable lesion.  

The examiner noted that the Veteran's documented past history of hypokalemia is unlikely related to his weakness, noting that periodic paralysis is a rare condition that is often hereditary and frequently precipitated by large carbohydrate meals or other triggers that lower serum potassium.  He noted that this results in paralysis but that such paralysis is generalized and lasts minutes to hours, not days.  

He noted that compressive cervical myelopathy may in some cases be intermittent and related to neck positioning.  However, he noted that previous MRI imaging did not show any cord compression and, after so many recurrences, the examiner would expect to see some persistent signs of myelopathy, which are not present in this case.  

The examiner further noted that the Veteran denied that he has had any episodes of weakness at work and, as such, has not had any occupational dysfunction.  He noted that this temporal course also strongly suggests a non-organic basis for his symptoms.  Overall, the examiner strongly suspected that these episodes of weakness are due to conversion disorder and suggested that the Veteran may benefit from psychiatric counseling to help identify the underlying psychological stressors that are being expressed somatically.  

A May 2012 addendum opinion was obtained after the examiner had the opportunity to review the complete claims file.  He described the findings of an April 2009 MRI showing "multilevel spondylosis without significant canal stenosis or cord signal change."  He noted that several 1994 neurology notes indicate a history of C2 fracture with recurrent episodes of right- and then left-sided weakness.  A July 1994 neurology attending note indicated it was doubtful that the Veteran's weakness had an organic basis.  He noted that review of the claims file did not change his original impression.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

Based on the above evidence, the Board finds that entitlement to service connection for paralysis and cramping of the bilateral upper and lower extremities must be denied.  The Board notes that the above evidence reflects that, despite numerous evaluations and diagnostic testing, the Veteran's symptoms cannot be attributed to a current diagnosis.  The above evidence has been provided by numerous VA and private medical care providers who possess the necessary education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Their lack of a current diagnosis in this case is supported by interview of the Veteran, physical examination, diagnostic testing and, in the cases of the August 2009 and April 2012 VA examiners, review of his complete VA claims file.  The Board finds that the VA examination reports, in particular, provide thorough explanations, referencing both the facts of the Veteran's case and pertinent medical principles, to support the conclusion that no underlying diagnosis of an organic pathology can be made.

Similarly, the Board notes that, while the Veteran's private physician has offered an opinion linking the Veteran's symptomatology to his in-service motorcycle accident, he is unable to offer a diagnosis for the Veteran's reported symptomatology.  To the extent that he is attempting to attribute the Veteran's symptoms to spinal cord compression, the Board notes that this physician has only "presumably" found such a relationship based on the Veteran's reported symptoms.  He has acknowledged that findings on diagnostic testing do not support this conclusion, as "no destructive process involving the spinal cord itself is present."  The Board finds that his opinion that there is "presumably" a relationship between the Veteran's current cramping and paralysis of the upper and lower extremities and his service-connected cervical spine disability, despite only being able to cite evidence that weighs against this conclusion, is far too speculative to probatively support the conclusion that the Veteran's current cramping and paralysis of the upper and lower extremities is related to the in-service motorcycle injury.  In addition, the opinion is internally inconsistent and does not address such inconsistent findings in reaching the conclusion made.  Additionally, the Board finds more probative the VA opinions dated in April and May 2012.  The physician's opinions were internally consistent and provided a rationale for the conclusions reached.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that he suffers from an organic disability manifested by paralysis and cramping of the bilateral upper and lower extremities that is secondary to his service-connected cervical spine disability.    The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran, while a layperson, is competent to report experiencing episodes of muscle cramping and paralysis.  The Board further notes that the Veteran's family members, while laypeople, are competent to report witnessing episodes of paralysis.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on that of which he or she has personal knowledge).  However, as laypeople, the Veteran and his family members are not competent to offer testimony on a complex medical question, such as diagnosing a current disability manifested by muscle cramping and paralysis and linking any such disability to an injury that occurred years before the first manifestations of muscle cramping and paralysis.

Without a currently diagnosed disability, service connection for paralysis and cramping of the bilateral upper and lower extremities may not be granted.  See Brammer, supra. 

The only diagnosis that has been suggested by the above evidence is possible conversion disorder.  The Board notes, however, that the above evidence demonstrates no symptoms of psychiatric disability in service, and the few instances of upper and lower extremity complaints in service were directly attributed to specific injuries.  There is no indication of conversion disorder in service, and no post-service suggestions of conversion disorder have been attributed to service or a service-connected disability.  

In short, the Board finds that the preponderance of the evidence is against granting service connection for paralysis and cramping of the bilateral upper and lower extremities, to include as secondary to a service-connected cervical spine disability.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for paralysis and cramping of the bilateral upper 
and lower extremities, to include as secondary to a service-connected cervical spine disability, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


